By the Court, Ingraham, P. J.
We think the receipt in this case made it the duty of the defendant to return the same bonds received by him, on ten days’ notice. Admitting that he had a right to use the bonds for-his own purposes, that right was subordinate to the obligation which he assumed, to return the same bonds, to collect the coupons on them, and repay the proceeds to the plaintiff. He was bound to protect the bonds, and to return them on demand. His refusal to do so,, was a conversion, for which the defendant is liable.
The cases referred to, as to loans of stock, are inapplicable, as they were a mere borrowing of stock which was not to be returned in specie.
Order affirmed.